       Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 1 of 13




                                                                       FILED,
                                                                           Ctert: '
                                                                      SiRtrict Court
     JOE HILL
     HILL LAW OFFICES
2    P.O. Box 500917                                                 MAY 28 2021
     Saipan, MP 96950
     Tel.:(670)234-7743/6806                                  Ar              Marfsna istends
     Fax: (670) 234-7753                                      %
4    E-mail: vesta@nlicom.com                                          (Ptputy CltflO       I
5    A/lomey for Plamiiffs

6                               UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN MARIANA ISLANDS
7
      ABU  YOUSUF and                      MD.
      ROKONNURZZAMAN,                                   Civil Case No. 21-   0 0015
9                            Plaintiffs,

                        vs.
10
                                                          VERIFIED COMPLAINT
      LONGFENG CORPORATION db(i                     FOR VIOLATION OF THE FAIR LABOR
      NEW XO MARKET, GUOWU LI,                      STANDARDS ACT AND SUPPLEMENTAL
12    and XU GUI QING, jointly and                         STATE LAW CLAIMS
      severally,
 j
                              Defendants.
14



16

17
            COME NOW Plaintiffs Abu Yousuf and Md. Rokonnurzzaman, through counsel, and as
18

19   their causes of action and claims, allege and aver against Defendants, as follows:

                                            INTRODUCTION
20

21          1 . This is a complaint, inter alia, for unpaid regular and overtime wages, in violation of the

22   Commonwealth Employment Act of 2007(CEA), as amended, the Minimum Wage and Hour Act

23 (MWHA), and the Fair Labor Standards Act (FLSA), as amended, and made applicable to this

24   action by the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political

25   Union with the United States of America, Article V. §502(a)(2), and under the general laws of the

26   Commonwealth of the Northern Mariana Islands (CNMI).
        Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 2 of 13




 1                                   JURISDICTION AND VENUE

 2          2. The Court is granted jurisdiction over Plaintiffs’ FLSA claims under 28 U.S.C. § 1331

 3   (federal question jurisdiction), and as proceedings arising under an Act of Congress regulating
 4   commerce pursuant to 28 U.S.C. § 1337(a).

 5          3. The Court also hasjurisdiction over Plaintiffs’ regular and overtime wage claims pursuant
6    to 29 U.S.C. §§ 206 and 207.

 7          4. The Court’s jurisdiction over Plaintiffs’ non-FLSA (non-federal) claims is granted

     pursuant to 28 U.S.C. § 1367(a)(supplemental jurisdiction).

 9          5. Venue is properly placed in the United States District Court for the Northern Mariana

10   Islands in that all parties were present in, and all acts alleged and complained of occurred in the

11   CNMI.

12                                               PARTIES

13          6. Plaintiff Abu Yousuf(“Yousuf’) is a citizen of Bangladesh and resided at all relevant

14   times, in the CNMI and worked for and was an employee of Defendants, and worked and/or was

15   suffered to work by Defendants, as described herein.

16          7. Plaintiff Md. Rokonnurzzaman (“Rokonnui^zzaman’’) is a citizen of Bangladesh and

17   resided at all relevant times, in the CNMI and worked for and was an employee of Defendants, and

     worked and/or was suffered to work by Defendants, as described herein.

19          8. On information and belief. Defendant LongFeng Corporation (“LFC”), is a domestic

20   corporation organized under Commonwealth law and also doing business under the name NewXO

21   Market, with its principal place of business believed to be in Saipan, CNMI.

22          9. On information and belief, Defendant GuoWu Li (“Li”), is a citizen ofChina,and resided

23   at all relevant times, in the CNMI, and was the day-to-day agent, manager and supervisor of

24   Plaintiffs, who had authority to hire and fire and was the alter ego ofand doing business as New XO

25

26                                                  -2-
        Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 3 of 13




     Market, and who controlled, made, and determined the daily work schedule and work assignments

 2   of Plaintiffs, and who individually directed and supervised the work of Plaintiffs and other
 3   employees on a daily basis and was an employer ofPlaintiffs as defined by law,(28 U.S.C.§ 203(d))
4    and the MWHA (4 CMC §§921 1 et seq.).

 5           10. On information and belief, Defendant Xu Gui Qing (“Xif’), is a citizen of China, and

6    resided at all relevant times, in the CNMI. and was the day-to-day agent, manager and supervisor of

 7   Plaintiffs, who had authority to hire and fire Plaintiffs and was the alter ego of and doing business

 8   as New XO Market, and who controlled, made, and determined the daily work schedule and work

 9   assignments of Plaintiffs, and who individually directed and supervised the work of Plaintiffs and

10   other employees on a daily basis and was an employer of Plaintiffs as defined by law,(28 U.S.C. §

     203(d)) and the MWHA (4 CMC §§921 1 e/seq.).

12           1 1. On information and belief, Defendants Li and Xu are husband and wife and/or living

13   together as husband and wife in Saipan, CNMI.

14           12. All ofthe acts, omissions and failures to act alleged herein were done by and attributable

15   to each and all Defendants, each acting as successor, agent, joint employer, integrated enterprise,

16   employee, and/or as the alter egos ofone another, and/or under the direction and control ofthe other

17   Defendant.

18           13. Said acts, omissions and failures to act were within the scope ofsaid agency and/or scope

19   of employment, and each Defendant participated in. approved and/or ratified the unlawful acts and

20   omissions by the other Defendant complained of herein.

21                                      STATEMENT OF FACTS
                                          A. Plaintiff Abu Yousuf
22
             14. From on or about April 07, 2018, Yousuf at all relevant times, worked for and was
23
     employed by or suffered to work by Defendants, at the request, direction and control of Defendants.
24
            15. The employment contract(s) and/or agreements were renewed, variously, by the oral or
25

26                                                   -3-
        Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 4 of 13




     written consent ofthe parties and/or by their conduct, annually from April 07,2018 during Yousufs
 2   approximately three (3) years of employment with Defendants, which ended on February 19, 2021.

 3           16. Yousuf was initially hired to work as a security guard, but also worked as a jack of all
 4   trades, as a bagger, and with Defendants’ knowledge, approval, and direction, Yousuf worked from
 5   Monday through Sunday, performed work in excess offort>'(40) hours per work week on a regular

 6   and repeated basis, doing various assigned tasks in addition to security work, including, among

 7   others: mopping and cleaning the store floor, including cleaning up dog feces and liter; cariwing and

     lifting heavy boxes and crates ofvegetables and/or fruits, sacks ofrice, frozen meat and fish, dog and

9    cat foods, mineral water and other items from the store warehouse to the display racks; putting in

10   the purchased items into designated plastic bags or containers and carrying said items from the store

11   counter to the customer’s parked vehicle outside the store.

12           17. Defendants never provided Yousuf with any payroll records, computations of all

     additions to or deductions from his (employee's) wages, and check stubs.

14           18. Defendant Xu prohibited Yousuf to have a lunch break or period for eating his meals

15   during his work shift.

16           19. Defendant Xu admonished Yousuffor using the restroom during working hours,as being

17   a waste of time, telling him to use the restroom at his house instead, as the store’s restroom was for

18   customers.

19          20. Defendants required Yousuf, a non-exempt employee, to work or suffered him to work,

20   at the rate of $4.25 per hour, far below the federal minimum wage and/or overtime rate for the
21   CNMI.

22          21. During the initial relevant time period, the applicable federal minimum wage was $7.05

23   per hour in the CNMI. However, it was increased to $7.25 per hour beginning September 30,2018.

24          22. On or about February 18, 2021, Yousuf complained again about non-payment of

25

26                                                   -4-
        Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 5 of 13




 1   backwages and for payment of the full regular and overtime rates. In addition, Yousuffollowed up

 2   and inquired about the status of his CW-I application, as earlier promised to him by the Defendants.

 3          23. On the following day, February 19, 2021. after Yousufs work shift that day, Xu called

 4   Yousuf by phone and told him that Xu had found someone willing to replace him and work for the

 5   $4.25 hourly rate. Xu then informed Yousuf that there was no need for him to report for work

 6   anymore for the Defendants.

 7          24. Since the day Xu terminated Yousufs employment, Defendants have not paid Yousuf,

     properly or fully, for the previous workweeks and the regular and overtime hours worked and owed.

 9          25. On information and belief. Defendants hired new/additional worker(s) who then

10   took over Yousufsjob as a security guard and store bagger and/or who performed similar work for

     the Defendants.

12                                   B. Plaintiff Md. Rokonnurzaman

13          26. From on or about May 26, 2018 through Januai^ 20, 2019, Rokonnurzzaman worked

14   for the Defendants as a security guard.

15          27. As a security guard, Rokonnurzzaman. with Defendants* knowledge, approval, and

16   direction, worked from Monday through Sunday each week and work week, and performed work

17   in excess offorty(40) hours per week on a regular and repeated basis, doing various assigned tasks

     in addition to security work, including, among others: unloading and carrying various imported

19   goods and merchandise from the shipping containers to the store warehouse for initial storage

20   safekeeping; mopping and cleaning the store floor, including dog feces and liter: carrying and lifting

21   heavy boxes and crates of vegetables and/or fruits, sacks of rice, frozen meat and fish, dog and cat

22   foods, mineral water and other items from the store warehouse to the display racks; putting in the

23   purchased items into designated plastic bags or containers and carrying said items from the store

24   counter to the customer's parked vehicle outside the store.

25

26                                                   -5-
        Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 6 of 13




            28. Defendants never provided Rokonnurzzaman with any payroll records, computations of

2    all additions to or deductions from his (employee's) wages, and check stubs.

 3          29. Defendant Xu prohibited Rokonnurzzaman from eating his lunch/meal, warning him that

4    any time spent for lunch break would be deducted from his wages.

 5          30. Defendant Xu admonished Rokonnurzzaman for using the restroom during working

6    hours, as being a waste of time, telling him to use the restroom at his house instead, as the store’s

 7   restroom was for customers.

 8          31. Defendants required Rokonnurzzaman, a non-exempt employee, to work or suffer to

9    work, at the rate of $4.25 per hour, far below the federal minimum wage for the CNMI.

10          32. During the initial relevant time period,the applicable federal minimum wage was $7.05

     per hour in the CNMI. However, it was increased to $7.25 per hour beginning September 30, 2018.

12          33. On or about Januai7 20, 2019, without reasonable explanation, Xu terminated

13   Rokonnurzzaman’s employment after the latter complained earlier about his below-minimum wage

14   rate and/or unpaid backwages and followed up and inquired about the status ofhis CW-1 application,

15   as earlier promised to him by the Defendants.

16          34. On information and belief. Defendants hired new/additional worker(s) who then

17   took over Rokonnurzzaman’s job as a security guard and/or who performed similar work for the

     Defendants.

19          35. Defendants sold products and merchandise made and shipped in interstate commerce and

20   designed for sale, in bulk or in retail, to consumers and customers, initially directly from 20 or 40

21   foot shipping containers that had been shipped in interstate commerce, that Defendants had

22   transported to the said business lot in Gualo Rai.

23          36. Defendants employed and used Plaintiffs services/labor in taking products from the

24   shipping containers and putting goods and items taken from inside the containers, into the store for

25

26                                                   -6-
        Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 7 of 13




 1   display on the shelves or rack and then to work and sei*ve as security guard and/or as bagger for the

 2   NewXO Market.

            37. At all relevant times, Plaintiffs were employees ofand worked for Defendants within the

4    meaning of §203(e)(l) of the FLSA and §9212(e) of the MWHA.

 5          38. At all relevant times, Plaintiffs were employed by Defendants within the meaning of

6    §203(g) of the FLSA and §9212(d) of the MWHA.

 7          39. At all relevant times, Defendants were each employers of Plaintiffs as defined under

     §203(d) of the FLSA and §9212(f) of the MWHA.

9           40. At all relevant times, Defendants were engaged in and an enterprise within the meaning

10   of §203(r)( 1) of the FLSA,jointly and severally.

II          41. At all relevant times. Defendants were an enterprise engaged in commerce or in the

12   production of goods for commerce within the meaning of §203(s)(l) of the FLSA.

            42. At ail relevant times, Defendants had generated over $500,000 in gross revenue per year.

14          43. Defendants, directly or indirectly, hired and suffered Plaintiffs to work; controlled their

15   work schedules and conditions of employment; and determined the rate and payment of wages.

16          44. At all relevant times, Plaintiffs, as employees ofDefendants, were engaged in commerce

17   or in the production of goods for commerce within the meaning of §207(a)(l) of the FLSA.

            45. At all relevant times. Plaintiffs performed their work diligently and in a workmanlike

19   manner for the Defendants.

20                                   FIRST CAUSE OF ACTION
                              (Failure to Pay Minimum/Applicable Wages
21                                        in Violation of FLSA)

22          46. The allegations in paragraphs 1 through 45 are re-alleged and incorporated by reference
23   in this First Cause of Action.

24          47. Defendants have willfully violated the provisions of Sections 206 and 207 ofthe FLSA

25

26                                                   -7-
        Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 8 of 13




 1   by failing to pay Plaintiffs their full and applicable minimum wages in each 7-day work week/pay
 2   period for which they performed work or sei'vices for Defendants.

            48. Defendants are thus liable and obligated to pay Plaintiffs their full and applicable regular
 4   wages pursuant to the FLSA, plus an additional equal amount as liquidated damages.

 5          49. Plaintiffs are likewise entitled to an award of costs of this action and reasonable

 6   attorney’s fees pursuant to §216(b) of the FLSA and prejudgment interest on unpaid backwage

 7   amounts.

                                    SECOND CAUSE OF ACTION
                              (Failure to Pay Minimum/Applicable Wages
 9                                       in Violation of MWHA)

10          50. The allegations in paragraphs 1 through 49 are re-alleged and incorporated by reference

11   in this Second Cause of Action.

12          51. Defendants have willfully violated the provisions of § 9221(a)(2) of the MWHA by
13   failing to pay Plaintiffs their full and applicable minimum wages in each work week for which they
14   performed services for Defendants.

15          52. Defendants are thus liable and obligated to pay Plaintiffs their full and applicable regular

16   wages for regular hours worked pursuant to the MWHA in an amount to be proven at trial.

17          53. Plaintiffs are also entitled to payment of costs of this action and reasonable attorney’s

     fees pursuant to §9244(b) of the MWHA and prejudgment interest on unpaid wage amounts.

19                                      THIRD CAUSE OF ACTION
                                      (Failure to Pay Overtime Wages
20                                          in Violation of FLSA)

21          54. The allegations in paragraphs 1 through 53 are re-alleged and incorporated by reference

22   in this Third Cause of Action.

23          55. Defendants have willfully violated the provisions of § 207 of the FLSA by intentionally

24   failing to pay Plaintiffs overtime wages in the amount of one and one-half times their applicable

25

26
        Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 9 of 13




 1   regular pay rate for each and all of the hours worked by Plaintiffs in excess of forty (40) hours in

 2   each work week.

             56. Defendants are thus liable and obligated to pay Plaintiffs their full and applicable

 4   overtime wages pursuant to the FLSA. plus an additional equal amount as liquidated damages.

 5           57. Plaintiffs are likewise entitled to an award of costs of this action and     reasonable

 6   attorney’s fees pursuant to §216(b) of the FLSA and prejudgment interest on unpaid overtime.
                                       FOURTH CAUSE OF ACTION
 7
                                       (Failure to Pay Overtime Wages
 8                                          in Violation of MWHA)

             58. The allegations in paragraphs 1 through 57 are re-alleged and incorporated by reference
 9
     in this Fourth Cause of Action.
10
             59. Defendants have willfully violated the provisions of § 9222 of the MWHA by failing
II
     to pay Plaintiffs overtime wages in the amount of one and one-half times their applicable regular
12
     pay rale for each and all ofthe hours worked by Plaintiffs in excess offorty(40)hours in each work
     week.
14
             60. Defendants are thus liable and obligated to pay Plaintiffs their full and applicable
15
     overtime wages pursuant to the MWHA, plus an additional equal amount as liquidated damages.
16
             61. Plaintiffs are likewise entitled to an award of costs of this action and     reasonable
17
     attorney’s fees pursuant to § 9244 of the MWHA,and prejudgment interest on unpaid overtime.
                                     FIFTH CAUSE OF ACTION
                              (Unlawful Retaliation in Violation of FLSA)
19
             62. The allegations in paragraphs 1 through61 are re-alleged and incorporated by reference
20
     in this Fifth Cause of Action.
21
             63. On various times, Plaintiffs complained about their below-minimum wage rate to Xu,
22
     and inquired about payment of their backwages.
23
             64. On or about February 18, 2021, Yousuf again made similar complaint to Xu about his
24
     unpaid wages; while on or about Januaiy 20, 2019, Rokonnurzzaman also made similar complaint
25

26                                                  -9-
       Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 10 of 13




     to Xu.

 2            65. Plaintiffs also on various times followed up and inquired from Xu about the status of

 3   their I-129CW applications, as earlier promised to them by the Defendants.

 4            66. After hearing and due to repeated Plaintiffs’ complaint regarding unpaid wages and

 5   unfulfilled promise to file I-I29CW petition for Plaintiffs, Xu terminated their employment with the
     Defendants.
 6

 7            67. In so doing, Defendants have willfully violated section 215(a)(3)ofthe FLSA,29 U.S.C.

     §215(a)(3) which prohibits retaliation against an employee because he “has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to” the rights contained in the
 9
     FLSA.
10
              68. Defendants’ said adverse employment action constituted retaliatory action, undertaken

     in direct and consequential response to Plaintiffs’ demand and assertion of workplace rights
12
     protected by the FLSA.
13
              69. As a direct,foreseeable, and proximate result ofDefendants’ retaliatory action, Plaintiffs
14
     have suffered loss ofearnings and job benefits; they have suffered and continue to suffer emotional
15
     distress; and they have incurred and continue to incur expenses.
16
              70. Plaintiffs are therefore entitled to legal and equitable relief including compensatoiy and
17
     punitive damages, as well as reasonable attorney’s fees and costs pursuant to § 216(b) of the FLSA,
18   29 U.S.C. §216(b).
19                                   SIXTH CAUSE OF ACTION
                         (Fraud and Deceit and/or Theft of Labor and Ser\ices)
20
              71. The allegations in paragraphs 1 through 71 are re-alleged and incorporated by reference
21
     in this Sixth Cause of Action.
22
              72. At the beginning date ofeach Plaintiffs’ respective employment,Defendant Xu promised
23
     and represented and the parties agreed,that Xu would execute and file an I-129CW petition for non
24
     immigrant workers for and on behalfofthe respective Plaintiff as the beneficiaries, with the United
25

26                                                    - 10-
       Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 11 of 13




     States Citizenship and Immigration Services (USCTS).

 2           73. On or about February 18, 2021, Yousuf inquired and/or followed up with Xu about the

 3   parties' agreement for Defendants to file I-I29CW application/petition on Yousufs behalf, with

4    USCIS. At that time, Yousuf also inquired about when payment of backwages from Xu would be

 5   paid.

6            74. However, Defendant Xu did not respond to Yousufs inquiry.

 7           75. On or about December 17,2019, Rokonnurzzaman inquired and/or followed up with Xu

     about the parties' agreement for Defendants to file I-129CW application/petition on
 8
     Rokonnurzzaman's behalf, with USCIS.
 9
             76. In response, Defendant Xu in an agitated voice brushed aside the inquiiy telling
10
     Rokonnurzzaman that Xu would talk about it later.

             77.     Several days later, on or about January 20. 2019, Rokonnurzzaman made another
12
     similar inquiry with Xu, and demanded payment for backwages if his I-129CW application/petition
     remained unfiled with USCIS.
14
             78.     Defendant Xu, visibly upset, told Rokonnurzzaman to stop working without
15
     explanation.
16
             79. Defendants’ representation regarding the filing of I-129CW petition was false and
17
     constituted a false promise to Plaintiffs when made, in that Xu and the other Defendants knew or
18   reasonably should have known at that time that said representation was false, and Defendants had
19   no intention of complying and filing any such I-129CW application with USCIS for Plaintiffs.
20           80. Defendants intended that Plaintiffs should rely on said representation as inducement to

21   deceive and cause Plaintiffs to work and continue in their employment with the expectation of

22   employment status so that Xu and the other Defendants could profit from the theft ofPlaintiffs’ labor

23   and services.

24           81. Plaintiffs each reasonably believed and justifiably relied upon said false representation

25

26
       Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 12 of 13




     made by the Defendants and at all times Plaintiffs were thereby caused and induced to continue in

 2   their employment with the Defendants.

 3          82. Plaintiffs did not realize and discover the fraud and deceit practiced upon them by the

 4   Defendants, until on or about their respective dates of termination by and from Defendants’

 5   employment.

 6          83. Asa proximate result of Defendants’ fraud and deceit upon them, Plaintiffs have been

 7   damaged by the loss of wages, and other benefits under their contract(s) and/or agreements as they

     were induced to their detriment to forego other employment opportunities and jobs.

            84. Defendants are thus liable,jointly and severally, to Plaintiffs for the non-payment and
 9
     loss of their wages, compensatory and exemplai-y damages, in an amount to be proven at hearing.
10
            85. Defendants are thus also liable,Jointly and severally, to Plaintiffs, for costs ofthis action

     and for reasonable attorney’s fees.
12
                                   SEVENTH CAUSE OF ACTION
13                      (Equitable Relief/Quantum Meruit/Unjust Enrichment)

14          86. The allegations in paragraphs 1 through 85 are re-alleged and incorporated by reference

15   in this Seventh Cause of Action.

16          87. Plaintiffs in good faith worked for and rendered services to and for which Defendants

17   unjustly benefitted from, and for which Defendants intentionally failed and refused to perform and

     pay for said services and benefits.
18
            88. Based on said facts as alleged herein-above. it would be unjust and inequitable to allow
19
     and permit Defendants to benefit from Plaintiffs’ labor, work, and services, without reasonable
20
     compensation therefor.
21
            89. Thus, Plaintiffs are entitled to and should be awarded reasonable compensation for all
22
     unpaid services, tasks, and work done for Defendants.
23
                                           PRAYER FOR RELIEF
24
            WHEREFORE,Plaintiffs pray for an award and relief as follows:
25

26                                                   - 12-
         Case 1:21-cv-00015 Document 1 Filed 05/28/21 Page 13 of 13




 1           1. That Defendants be found liable for and ordered,jointly and severally, to pay Plaintiffs

 2   the applicable minimum wages for all hours worked by Plaintiffs for Defendants, in an amount to

 3   be determined at trial;

 4          2. That Defendants be found liable for and ordered.Jointly and severally, to pay Plaintiffs

 5   their overtime compensation for all the hours worked by Plaintiffs for Defendants in excess offorty

 6   (40) hours in each work week, in an amount to be determined at trial;

 7          3. That Defendants be found liable for and ordered,jointly and severally, to pay Plaintiffs

     an equal amount as liquidated damages, prejudgment interest, reasonable attorney’s fees and costs;

            4. For the imposition of appropriate sanctions and penalties against all the Defendants to
 9
     deter future violations regarding willful failure to pay wages to Plaintiffs/employees,fraud and deceit
10
     and/or theft of labor and services, as discussed herein.
11
            5. For such other and further relief as may be deemed proper at law or in equity.
12
            Dated this 26"’ day of May, 2021.
13
                                                                    /s/
14                                                            JOE HILL
                                                          Attorney for Plaintiffs
15
                                              DECLARATION
16
            1 declare under penalty ofperjury that the above Verified Complaint for Violation ofthe Fair
17
     Labor Standards Act and Supplemental State Law Claims was translated to me from English into my
18
     native language of Bengali by a translator chosen by me and that the factual allegations in the said
19
     Verified Complaint are true and correct to the best of my knowledge and belief and that this
20
     declaration was executed this 26’" day of May, 2021 at Saipan, Commonwealth of the Northern
21
     Mariana Islands.
22

23
             ^IWOUSUF                                           MO. ROKONNURZZAMAN
24          P^inmf/Declarant                                         Plaintiff/Declarant

25

26                                                   - 13 -
